135 A.2d 269 (1957)
Alice LAPIERRE
v.
Ralph F. GREENWOOD d.b.a. Stafford Mills.
Ex. No. 9556.
Supreme Court of Rhode Island.
October 23, 1957.
Aram A. Arabian, Providence, for plaintiff.
Higgins & McCabe, Providence, Crowe & Hetherington, Pawtucket, for defendant.
PER CURIAM.
In the above-entitled case, pursuant to our opinion jheretofore filed, R.I. 133 A.2d 126, the plaintiff through her attorney appeared to show cause why the case should not be remitted to the superior court with direction to enter judgment for the defendant. At that time he presented reasons orally in support of his contention that the verdict should not be disturbed, and later by leave of court he also filed a lengthy brief.
After careful consideration of the argument and brief, we are of the opinion that the plaintiff has failed to show cause whey our conclusions should be changed. Therefore the case is remitted to the superior court for entry of judgment for the defendant as directed in the opinion.